 

Advaxis, Inc.

 

PLACEMENT AGENCY AGREEMENT

 

August 16, 2016

 

Jefferies LLC
Barclays Capital Inc.

As Representatives of the several Placement Agents

 
c/o Jefferies LLC
520 Madison Avenue
New York, New York 10022 

And

 

c/o Barclays Capital Inc.



745 Seventh Avenue
New York, New York 10019

 

Ladies and Gentlemen:

 

Introductory. Advaxis, Inc., a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions herein, to issue and sell to certain
investors (each, an “Investor”, and collectively, the “Investors”) up to an
aggregate of 2,244,443 shares (the “Shares”) of its Common Stock, par value
$0.001 per share (the “Common Stock”).

 

Jefferies LLC (“Jefferies”) and Barclays Capital Inc. (“Barclays”) have agreed
to act as representatives (in such capacity, the “Representatives”) of the
several placement agents named in Schedule A (the “Placement Agents”) in
connection with such issuance and sale of the Shares.

 

The Company has prepared and filed with the Securities and Exchange Commission
(the “Commission”) a shelf registration statement on Form S-3, File No.
333-203497, including a base prospectus (the “Base Prospectus”) to be used in
connection with the public offering and sale of the Shares. Such registration
statement, as amended, including the financial statements, exhibits and
schedules thereto, in the form in which it became effective under the Securities
Act of 1933, as amended, and the rules and regulations promulgated thereunder
(collectively, the “Securities Act”), including all documents incorporated or
deemed to be incorporated by reference therein and any information deemed to be
a part thereof at the time of effectiveness pursuant to Rule 430A or 430B under
the Securities Act, is called the “Registration Statement.” Any registration
statement filed by the Company pursuant to Rule 462(b) under the Securities Act
in connection with the offer and sale of the Shares is called the “Rule 462(b)
Registration Statement,” and from and after the date and time of filing of any
such Rule 462(b) Registration Statement the term “Registration Statement” shall
include the Rule 462(b) Registration Statement. As used herein, the term
“Prospectus” shall mean the prospectus supplement to the Base Prospectus that
describes the Shares and the offering thereof (the “Prospectus Supplement”),
together with the Base Prospectus. References herein to the Prospectus shall
refer to both the Prospectus Supplement and the Base Prospectus components of
such prospectus. As used herein, “Applicable Time” is 9:00 a.m. (New York City
time) on August 16, 2016. As used herein, “free writing prospectus” has the
meaning set forth in Rule 405 under the Securities Act, and “Time of Sale
Prospectus” means the Base Prospectus, as amended or supplemented immediately
prior to the Applicable Time, together with the free writing prospectuses, if
any, identified in Schedule B-1 hereto and the pricing information set forth on
Schedule B-2 hereto. As used herein, “Road Show” means a “road show” (as defined
in Rule 433 under the Securities Act) relating to the offering of the Shares
contemplated hereby that is a “written communication” (as defined in Rule 405
under the Securities Act).

 

   

 

 

All references in this Agreement to the Registration Statement, the Base
Prospectus and the Prospectus shall include the documents incorporated or deemed
to be incorporated by reference therein. All references in this Agreement to
financial statements and schedules and other information which are “contained,”
“included” or “stated” in, or “part of” the Registration Statement, the Rule
462(b) Registration Statement, the Base Prospectus, the Time of Sale Prospectus
or the Prospectus, and all other references of like import, shall be deemed to
mean and include all such financial statements and schedules and other
information which is or is deemed to be incorporated by reference in the
Registration Statement, the Rule 462(b) Registration Statement, the Base
Prospectus, the Time of Sale Prospectus or the Prospectus, as the case may be.
All references in this Agreement to amendments or supplements to the
Registration Statement, the Base Prospectus, the Time of Sale Prospectus or the
Prospectus shall be deemed to mean and include the filing of any document under
the Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder (collectively, the “Exchange Act”) that is or is deemed
to be incorporated by reference in the Registration Statement, the Base
Prospectus, or the Prospectus, as the case may be. All references in this
Agreement to (i) the Registration Statement, the Base Prospectus or the
Prospectus, any amendments or supplements to any of the foregoing, or any free
writing prospectus, shall include any copy thereof filed with the Commission
pursuant to its Electronic Data Gathering, Analysis and Retrieval System
(“EDGAR”) and (ii) the Prospectus shall be deemed to include any “electronic
Prospectus” provided for use in connection with the offering of the Shares as
contemplated by Section 3(n) of this Agreement.

 

The Company hereby confirms its agreements with the Placement Agents as follows:

 

Section 1. Representations and Warranties of the Company. The Company hereby
represents, warrants and covenants to each Placement Agent, as of the date of
this Agreement, as of the Closing Date (as hereinafter defined), as follows:

 

(a) Compliance with Registration Requirements. The Registration Statement has
become effective under the Securities Act. The Company has complied, to the
Commission’s satisfaction, with all requests of the Commission for additional or
supplemental information, if any. No stop order suspending the effectiveness of
the Registration Statement is in effect and no proceedings for such purpose have
been instituted or are pending or, to the best knowledge of the Company, are
contemplated or threatened by the Commission. At the time the Company’s Annual
Report on Form 10-K for the year ended October 31, 2015 (the “Annual Report”)
was filed with the Commission, or, if later, at the time the Registration
Statement was originally filed with the Commission, the Company met the
then-applicable requirements for use of Form S-3 under the Securities Act. The
Company meets the requirements for use of Form S-3 under the Securities Act
specified in the Financial Industry Regulatory Authority, Inc. (“FINRA”) Conduct
Rule 5110(b)(7)(C)(i). The documents incorporated or deemed to be incorporated
by reference in the Registration Statement, the Time of Sale Prospectus and the
Prospectus, at the time they were or hereafter are filed with the Commission, or
became effective under the Exchange Act, as the case may be, complied and will
comply in all material respects with the requirements of the Exchange Act.

 

   

 

 

(b) Disclosure. The Base Prospectus and the Prospectus when filed complied in
all material respects with the Securities Act and, if filed by electronic
transmission pursuant to EDGAR, was identical (except as may be permitted by
Regulation S-T under the Securities Act) to the copy thereof delivered to the
Placement Agents for use in connection with the Offering (as defined below).
Each of the Registration Statement and any post-effective amendment thereto, at
the time it became or becomes effective, complied and will comply in all
material respects with the Securities Act and did not and will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading. As
of the Applicable Time, the Time of Sale Prospectus did not, and at the Closing
Date (as defined in Section 2), will not, contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The Prospectus as of its date, did not, and at the Closing Date,
will not, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. The
representations and warranties set forth in the three immediately preceding
sentences do not apply to statements in or omissions from the Registration
Statement or any post-effective amendment thereto, or the Prospectus or the Time
of Sale Prospectus, or any amendments or supplements thereto, made in reliance
upon and in conformity with written information relating to any Placement Agent
furnished to the Company in writing by the Representatives expressly for use
therein, it being understood and agreed that the only such information consists
of the information described in Section 9(b) below. There are no contracts or
other documents required to be described in the Time of Sale Prospectus or the
Prospectus or to be filed as an exhibit to the Registration Statement which have
not been described or filed as required.

 

(c) Free Writing Prospectuses; Road Show. As of the determination date
referenced in Rule 164(h) under the Securities Act, the Company was not, is not
or will not be (as applicable) an “ineligible issuer” in connection with the
offering of the Shares pursuant to Rules 164, 405 and 433 under the Securities
Act. Each free writing prospectus that the Company is required to file pursuant
to Rule 433(d) under the Securities Act has been, or will be, filed with the
Commission in accordance with the requirements of the Securities Act. Each free
writing prospectus that the Company has filed, or is required to file, pursuant
to Rule 433(d) under the Securities Act or that was prepared by or on behalf of
or used or referred to by the Company complies or will comply in all material
respects with the requirements of Rule 433 under the Securities Act, including
timely filing with the Commission or retention where required and legending, and
each such free writing prospectus, as of its issue date and at all subsequent
times through the completion of the public offer and sale of the Shares did not,
does not and will not include any information that conflicted, conflicts or will
conflict with the information contained in the Registration Statement, the
Prospectus and not superseded or modified. Except for the free writing
prospectuses, if any, identified in Schedule B-1, and electronic road shows, if
any, furnished to you before first use, the Company has not prepared, used or
referred to, and will not, without your prior written consent, prepare, use or
refer to, any free writing prospectus. Each Road Show, when considered together
with the Time of Sale Prospectus, did not, as of the Applicable Time, contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

(d) Distribution of Offering Material By the Company. Prior to the Closing Date,
the Company has not distributed and will not distribute any offering material in
connection with the offering and sale of the Shares other than the Registration
Statement, the Time of Sale Prospectus, the Prospectus or any free writing
prospectus reviewed and consented to by the Representatives, and the free
writing prospectuses, if any, identified on Schedule B-1 hereto.

 

(e) The Placement Agency Agreement. This Agreement has been duly authorized,
executed and delivered by the Company.

 

(f) Authorization of the Shares. The Shares have been duly authorized for
issuance and sale pursuant to this Agreement and, when issued and delivered by
the Company against payment therefor as provided by the Securities Purchase
Agreement (as defined below), shall be validly issued, fully paid and
nonassessable, and the issuance and sale of the Shares is not subject to any
preemptive rights, rights of first refusal or other similar rights to subscribe
for or purchase the Shares.

  

   

 

 

(g) No Applicable Registration or Other Similar Rights. There are no persons
with registration or other similar rights to have any equity or debt securities
registered for sale under the Registration Statement or included in the offering
contemplated by this Agreement, except for such rights as have been duly waived.

 

(h) No Material Adverse Change. Except as otherwise disclosed in the
Registration Statement, the Time of Sale Prospectus and the Prospectus,
subsequent to the respective dates as of which information is given in the
Registration Statement, the Time of Sale Prospectus and the Prospectus: (i)
there has been no material adverse change, or any development that could be
expected to result in a material adverse change, in the condition, financial or
otherwise, or in the earnings, business, properties, operations, assets,
liabilities or prospects, whether or not arising from transactions in the
ordinary course of business, of the Company (any such change being referred to
herein as a “Material Adverse Change”); (ii) the Company has not incurred any
material liability or obligation, indirect, direct or contingent, including
without limitation any losses or interference with its business from fire,
explosion, flood, earthquakes, accident or other calamity, whether or not
covered by insurance, or from any strike, labor dispute or court or governmental
action, order or decree, that are material, individually or in the aggregate, to
the Company, or has entered into any transactions not in the ordinary course of
business; and (iii) there has not been any material decrease in the capital
stock or any material increase in any short-term or long-term indebtedness of
the Company and there has been no dividend or distribution of any kind declared,
paid or made by the Company or, except for dividends paid to the Company.

 

(i) Independent Accountants. Marcum LLP (“Marcum”), who has expressed its
opinion with respect to the financial statements (which term as used in this
Agreement includes the related notes thereto) filed with the Commission as a
part of the Registration Statement, the Time of Sale Prospectus and the
Prospectus, is (i) an independent registered public accounting firm as required
by the Securities Act and the Exchange Act and the rules of the Public Company
Accounting Oversight Board (“PCAOB”), (ii) in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S-X under the Securities Act and (iii) a registered public accounting
firm as defined by the PCAOB whose registration has not been suspended or
revoked and who has not requested such registration to be withdrawn.

 

(j) Financial Statements. The financial statements filed with the Commission as
a part of the Registration Statement, the Time of Sale Prospectus and the
Prospectus present fairly the consolidated financial position of the Company as
of the dates indicated and the results of their operations, changes in
stockholders’ equity and cash flows for the periods specified. Such financial
statements have been prepared in conformity with generally accepted accounting
principles applied on a consistent basis throughout the periods involved, except
as may be expressly stated in the related notes thereto. The interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Registration Statement fairly presents the information called for in all
material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto. No other financial statements or
supporting schedules are required to be included in the Registration Statement,
the Time of Sale Prospectus or the Prospectus. The financial data set forth in
each of the Registration Statement, the Time of Sale Prospectus and the
Prospectus under the caption “Capitalization” fairly present the information set
forth therein on a basis consistent with that of the audited financial
statements contained in the Registration Statement, the Time of Sale Prospectus
and the Prospectus. To the Company’s knowledge, no person who has been suspended
or barred from being associated with a registered public accounting firm, or who
has failed to comply with any sanction pursuant to Rule 5300 promulgated by the
PCAOB, has participated in or otherwise aided the preparation of, or audited,
the financial statements, supporting schedules or other financial data filed
with the Commission as a part of the Registration Statement, the Time of Sale
Prospectus and the Prospectus.

 

   

 

 

(k) Company’s Accounting System. The Company makes and keeps accurate books and
records and maintain a system of internal accounting controls sufficient to
provide reasonable assurance that: (i) transactions are executed in accordance
with management’s general or specific authorization; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences; and (v) the interactive data in eXtensible Business Reporting
Language included or incorporated by reference in the Registration Statement,
the Time of Sale Prospectus and the Prospectus fairly presents the information
called for in all material respects and is prepared in accordance with the
Commission’s rules and guidelines applicable thereto.

 

(l) Disclosure Controls and Procedures; Deficiencies in or Changes to Internal
Control Over Financial Reporting. The Company has established and maintains
disclosure controls and procedures (as defined in Rules 13a-15 and 15d-15 under
the Exchange Act), which (i) are designed to ensure that material information
relating to the Company is made known to the Company’s principal executive
officer and its principal financial officer by others within those entities,
particularly during the periods in which the periodic reports required under the
Exchange Act are being prepared; (ii) have been evaluated by management of the
Company for effectiveness as of the end of the Company’s most recent fiscal
quarter; and (iii) are effective in all material respects to perform the
functions for which they were established. Since the end of the Company’s most
recent audited fiscal year, there have been no significant deficiencies or
material weakness in the Company’s internal control over financial reporting
(whether or not remediated) and no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting. The
Company is not aware of any change in its internal control over financial
reporting that has occurred during its most recent fiscal quarter that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.

 

(m) Incorporation and Good Standing of the Company. The Company has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of the jurisdiction of its incorporation and has the corporate power and
authority to own, lease and operate its properties and to conduct its business
as described in the Registration Statement, the Time of Sale Prospectus and the
Prospectus and to enter into and perform its obligations under this Agreement.
The Company is duly qualified as a foreign corporation to transact business and
is in good standing in the State of New Jersey and each other jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business.

 

(n) Capitalization and Other Capital Stock Matters. The authorized, issued and
outstanding capital stock of the Company is as set forth in the Registration
Statement, the Time of Sale Prospectus and the Prospectus (other than for
subsequent issuances, if any, pursuant to employee benefit plans, or upon the
exercise of outstanding options or warrants, in each case described in the
Registration Statement, the Time of Sale Prospectus and the Prospectus). The
Shares conform in all material respects to the description thereof contained in
the Time of Sale Prospectus. All of the issued and outstanding Shares have been
duly authorized and validly issued, are fully paid and nonassessable and have
been issued in compliance with all federal and state securities laws. None of
the outstanding Shares was issued in violation of any preemptive rights, rights
of first refusal or other similar rights to subscribe for or purchase securities
of the Company. There are no authorized or outstanding options, warrants,
preemptive rights, rights of first refusal or other rights to purchase, or
equity or debt securities convertible into or exchangeable or exercisable for,
any capital stock of the Company other than those described in the Registration
Statement, the Time of Sale Prospectus and the Prospectus. The descriptions of
the Company’s stock option, stock bonus and other stock plans or arrangements,
and the options or other rights granted thereunder, set forth in the
Registration Statement, the Time of Sale Prospectus and the Prospectus
accurately and fairly presents the information required to be shown with respect
to such plans, arrangements, options and rights.

 

   

 

 

(o) Stock Exchange Listing. The Shares are registered pursuant to Section 12(b)
or 12(g) of the Exchange Act and are listed on the The NASDAQ Capital Market
(the “NASDAQ”), and the Company has taken no action designed to, or likely to
have the effect of, terminating the registration of the Shares under the
Exchange Act or delisting the Shares from the NASDAQ, nor has the Company
received any notification that the Commission or the NASDAQ is contemplating
terminating such registration or listing. To the Company’s knowledge, it is in
compliance with all applicable listing requirements of NASDAQ.

 

(p) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. The Company is not in violation of its charter or by-laws,
and is not in default (or, with the giving of notice or lapse of time, would be
in default) (“Default”) under any indenture, loan, credit agreement, note,
lease, license agreement, contract, franchise or other instrument (including,
without limitation, any pledge agreement, security agreement, mortgage or other
instrument or agreement evidencing, guaranteeing, securing or relating to
indebtedness) to which the Company is a party or by which it is bound, or to
which any of its properties or assets are subject (each, an “Existing
Instrument”), except for such Defaults as could not be expected, individually or
in the aggregate, to have a material adverse effect on the condition (financial
or other), earnings, business, properties, operations, assets, liabilities or
prospects of the Company (a “Material Adverse Effect”). The Company’s execution,
delivery and performance of this Agreement, consummation of the transactions
contemplated hereby and by the Registration Statement, the Time of Sale
Prospectus and the Prospectus and the issuance and sale of the Shares (including
the use of proceeds from the sale of the Shares as described in the Registration
Statement, the Time of Sale Prospectus and the Prospectus under the caption “Use
of Proceeds”) (i) have been duly authorized by all necessary corporate action
and will not result in any violation of the provisions of the charter or by-laws
of the Company (ii) will not conflict with or constitute a breach of, or Default
or a Debt Repayment Triggering Event (as defined below) under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company pursuant to, or require the consent of any other party to,
any Existing Instrument and (iii) will not result in any violation of any law,
administrative regulation or administrative or court decree applicable to the
Company. No consent, approval, authorization or other order of, or registration
or filing with, any court or other governmental or regulatory authority or
agency, is required for the Company’s execution, delivery and performance of
this Agreement and consummation of the transactions contemplated hereby and by
the Registration Statement, the Time of Sale Prospectus and the Prospectus,
except such as have been obtained or made by the Company and are in full force
and effect under the Securities Act and such as may be required under applicable
state securities or blue sky laws or FINRA. As used herein, a “Debt Repayment
Triggering Event” means any event or condition which gives, or with the giving
of notice or lapse of time would give, the holder of any note, debenture or
other evidence of indebtedness (or any person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a portion
of such indebtedness by the Company.

 

(q) Compliance with Laws. The Company has been and is in compliance with all
applicable laws, rules and regulations, except where failure to be so in
compliance could not be expected, individually or in the aggregate, to have a
Material Adverse Effect.

 

(r) No Material Actions or Proceedings. There is no action, suit, proceeding,
inquiry or investigation brought by or before any governmental entity now
pending or, to the knowledge of the Company, threatened, against or affecting
the Company, which could be expected, individually or in the aggregate, to have
a Material Adverse Effect or materially and adversely affect the consummation of
the transactions contemplated by this Agreement or the performance by the
Company of its obligations hereunder. No material labor dispute with the
employees of the Company, or with the employees of any principal supplier,
manufacturer, customer or contractor of the Company, exists or, to the knowledge
of the Company, is threatened or imminent.

 

   

 

 

(s) Intellectual Property Rights. The Company owns, or has obtained valid and
enforceable licenses for, the inventions, patent applications, patents,
trademarks, trade names, service names, copyrights, trade secrets and other
intellectual property described in the Registration Statement, the Time of Sale
Prospectus and the Prospectus as being owned or licensed by them and which cover
the products and product candidates as identified in the Registration Statement,
the Time of Sale Prospectus and the Prospectus (“Products”) which are necessary
for the conduct of any material portion of their respective businesses as
currently conducted or as currently proposed to be conducted, (collectively,
“Intellectual Property”), except for such failure to own or license which
individually or in the aggregate would not reasonable be expected to result in a
Material Adverse Effect. To the Company’s knowledge: (i) there are no third
parties who have rights to any Intellectual Property, except for customary
reversionary rights of third-party licensors with respect to Intellectual
Property that is disclosed in the Registration Statement, the Time of Sale
Prospectus and the Prospectus as licensed to the Company; and (ii) there is no
infringement by third parties of any Intellectual Property in any material
respect that would adversely affect the Company’s business; except as disclosed
in the Registration Statement, the Time of Sale Prospectus and the Prospectus.
There is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others which would have a material adverse effect on the
Company’s business: (A) challenging the Company’s rights in or to any
Intellectual Property, and the Company is unaware of any material facts which
would form a reasonable basis for any such action, suit, proceeding or claim;
(B) challenging the validity, enforceability or scope of any Intellectual
Property, and the Company is unaware of any material facts which would form a
reasonable basis for any such action, suit, proceeding or claim; or (C)
asserting that the Company infringes or otherwise violates, or would, upon the
commercialization of any Products described in the Registration Statement, the
Time of Sale Prospectus or the Prospectus as under development, infringe or
violate, any patent, trademark, trade name, service name, copyright, trade
secret or other proprietary rights of others, and the Company is unaware of any
material facts which would form a reasonable basis for any such action, suit,
proceeding or claim. The Company has complied with the terms of each agreement
pursuant to which Intellectual Property has been licensed to the Company, and
all such agreements are in full force and effect. The Products described in the
Registration Statement, the Time of Sale Prospectus and the Prospectus as under
development by the Company fall within the scope of the claims of one or more
patents or patent applications owned by, or exclusively licensed to the Company.

 

(t) All Necessary Permits, etc. The Company possesses such valid and current
certificates, authorizations, licenses or permits required by state, federal or
foreign regulatory agencies or bodies to conduct its businesses as currently
conducted and as described in the Registration Statement, the Time of Sale
Prospectus or the Prospectus (collectively, “Permits”). The Company has filed,
obtained, maintained or submitted all material reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments as required and all such reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
materially complete and correct on the date filed (or were corrected or
supplemented by a subsequent submission) as required for maintenance of their
Permits that are necessary for the conduct of their respective businesses. The
Company is not in violation of, or in default under, any of the Permits or has
received any notice of proceedings relating to the revocation or modification
of, or non-compliance with, any such Permit. To the Company’s knowledge, no
state, federal or foreign regulatory agency or body granting any such Permit has
taken any action to limit, suspend or revoke the same in any material respect.

 

   

 

 

(u) Title to Properties. The Company has good and marketable title to all of the
real and personal property and other assets reflected as owned in the financial
statements referred to in Section 1(j) above (or elsewhere in the Registration
Statement, the Time of Sale Prospectus or the Prospectus), in each case free and
clear of any security interests, mortgages, liens, encumbrances, equities,
adverse claims and other defects. The real property, improvements, equipment and
personal property held under lease by the Company are held under valid and
enforceable leases, with such exceptions as are not material and do not
materially interfere with the use made or proposed to be made of such real
property, improvements, equipment or personal property by the Company.

 

(v) Tax Law Compliance. The Company has filed all necessary federal, state and
foreign income and franchise tax returns or has properly requested extensions
thereof and have paid all taxes required to be paid by it and, if due and
payable, any related or similar assessment, fine or penalty levied against any
of them except as may be being contested in good faith and by appropriate
proceedings. The Company has made adequate charges, accruals and reserves in the
applicable financial statements referred to in Section 1(j) above in respect of
all federal, state and foreign income and franchise taxes for all periods as to
which the tax liability of the Company has not been finally determined.

 

(w) Insurance. The Company is insured by recognized, financially sound and
reputable institutions with policies in such amounts and with such deductibles
and covering such risks as are generally deemed adequate and customary for their
businesses including, but not limited to, policies covering real and personal
property owned or leased by the Company against theft, damage, destruction, acts
of vandalism and earthquakes and policies covering the Company for product
liability claims and clinical trial liability claims. The Company has no reason
to believe that it will not be able (i) to renew its existing insurance coverage
as and when such policies expire or (ii) to obtain comparable coverage from
similar institutions as may be necessary or appropriate to conduct its business
as now conducted and at a cost that could not be expected to have a Material
Adverse Effect. The Company has not been denied any insurance coverage which it
has sought or for which it has applied.

 

(x) Compliance with Environmental Laws. Except as could not be expected,
individually or in the aggregate, to have a Material Adverse Effect: (i) the
Company is not in violation of any federal, state, local or foreign statute,
law, rule, regulation, ordinance, code, policy or rule of common law or any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment, relating to pollution or
protection of human health, the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including, without limitation, laws and regulations relating to the
release or threatened release of chemicals, pollutants, contaminants, wastes,
toxic substances, hazardous substances, petroleum or petroleum products
(collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”); (ii) the Company has
all permits, authorizations and approvals required under any applicable
Environmental Laws and are each in compliance with their requirements; (iii)
there are no pending or threatened administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigation or proceedings relating to any Environmental Law
against the Company; and (iv) there are no events or circumstances that might
reasonably be expected to form the basis of an order for clean-up or
remediation, or an action, suit or proceeding by any private party or
governmental body or agency, against or affecting the Company relating to
Hazardous Materials or any Environmental Laws.

 

(y) Periodic Review of Costs of Environmental Compliance. In the ordinary course
of its business, the Company conducts a periodic review of the effect of
Environmental Laws on the business, operations and properties of the Company, in
the course of which it identifies and evaluates associated costs and liabilities
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties). No facts or circumstances have come
to the Company’s attention that could result in costs or liabilities that could
be expected, individually or in the aggregate, to have a Material Adverse
Effect.

 

   

 

 

(z) ERISA Compliance. The Company and any “employee benefit plan” (as defined
under the Employee Retirement Income Security Act of 1974, as amended, and the
regulations and published interpretations thereunder (collectively, “ERISA”))
established or maintained by the Company or its “ERISA Affiliates” (as defined
below) are in compliance in all material respects with ERISA. “ERISA Affiliate”
means, with respect to the Company, any member of any group of organizations
described in Sections 414(b), (c), (m) or (o) of the Internal Revenue Code of
1986, as amended, and the regulations and published interpretations thereunder
(the “Code”) of which the Company is a member. No “reportable event” (as defined
under ERISA) has occurred or is reasonably expected to occur with respect to any
“employee benefit plan” established or maintained by the Company, or any of
their ERISA Affiliates. No “employee benefit plan” established or maintained by
the Company or any of their ERISA Affiliates, if such “employee benefit plan”
were terminated, would have any “amount of unfunded benefit liabilities” (as
defined under ERISA). Neither the Company nor any of their ERISA Affiliates has
incurred or reasonably expects to incur any liability under (i) Title IV of
ERISA with respect to termination of, or withdrawal from, any “employee benefit
plan” or (ii) Sections 412, 4971, 4975 or 4980B of the Code. Each employee
benefit plan established or maintained by the Company or any of their ERISA
Affiliates that is intended to be qualified under Section 401(a) of the Code is
so qualified and nothing has occurred, whether by action or failure to act,
which would cause the loss of such qualification.

 

(aa) Company Not an “Investment Company.” The Company is not, and will not be,
either after receipt of payment for the Shares or after the application of the
proceeds therefrom as described under “Use of Proceeds” in the Registration
Statement, the Time of Sale Prospectus or the Prospectus, required to register
as an “investment company” under the Investment Company Act of 1940, as amended
(the “Investment Company Act”).

 

(bb) No Price Stabilization or Manipulation; Compliance with Regulation M. The
Company has not taken, directly or indirectly, any action designed to or that
might cause or result in stabilization or manipulation of the price of the
Shares or of any “reference security” (as defined in Rule 100 of Regulation M
under the Exchange Act (“Regulation M”)) with respect to the Shares, whether to
facilitate the sale or resale of the Shares or otherwise, and has taken no
action which would directly or indirectly violate Regulation M.

 

(cc) Related-Party Transactions. There are no business relationships or
related-party transactions involving the Company or any other person required to
be described in the Registration Statement, the Time of Sale Prospectus or the
Prospectus that have not been described as required.

 

(dd) FINRA Matters. All of the information provided to the Placement Agents or
to counsel for the Placement Agents by the Company, its counsel, its officers
and directors and the holders of any securities (debt or equity) or options to
acquire any securities of the Company in connection with the offering of the
Shares is true, complete, correct and compliant with FINRA’s rules and any
letters, filings or other supplemental information provided to FINRA pursuant to
FINRA Rules or NASD Conduct Rules is true, complete and correct.

 

(ee) Parties to Lock-Up Agreements. The Company has furnished to the Placement
Agents a letter agreement in the form attached hereto as Exhibit C (the “Lock-up
Agreement”) from each of the persons listed on Exhibit D. Such Exhibit D lists
under an appropriate caption the directors and executive officers of the
Company. If any additional persons shall become directors or executive officers
of the Company prior to the end of the Company Lock-up Period (as defined
below), the Company shall cause each such person, prior to or contemporaneously
with their appointment or election as a director or executive officer of the
Company, to execute and deliver to the Representatives a Lock-up Agreement.

 

   

 

 

(ff) Statistical and Market-Related Data. All statistical, demographic and
market-related data included in the Registration Statement, the Time of Sale
Prospectus or the Prospectus are based on or derived from sources that the
Company believes, after reasonable inquiry, to be reliable and accurate. To the
extent required, the Company has obtained the written consent to the use of such
data from such sources.

 

(gg) No Unlawful Contributions or Other Payments. The Company, to the best of
the Company’s knowledge, and any employee or agent of the Company, has not made
any contribution or other payment to any official of, or candidate for, any
federal, state or foreign office in violation of any law or of the character
required to be disclosed in the Registration Statement, the Time of Sale
Prospectus or the Prospectus.

 

(hh) Foreign Corrupt Practices Act. The Company nor, to the knowledge of the
Company, any director, officer, agent, employee, affiliate or other person
acting on behalf of the Company has, in the course of its actions for, or on
behalf of, the Company (i) used any funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (ii)
made any direct or indirect unlawful payment to any domestic government
official, “foreign official” (as defined in the U.S. Foreign Corrupt Practices
Act of 1977, as amended, and the rules and regulations thereunder (collectively,
the “FCPA”) or employee; (iii) violated or is in violation of any provision of
the FCPA or any applicable non-U.S. anti-bribery statute or regulation; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any domestic government official, such foreign official or
employee; and the Company and, to the knowledge of the Company, the Company’s
affiliates have conducted their respective businesses in compliance with the
FCPA and any applicable non-U.S. anti-bribery statute or regulation and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.

 

(ii) Money Laundering Laws. The operations of the Company are, and have been
conducted at all times, in compliance with applicable financial recordkeeping
and reporting requirements of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, the money laundering statutes of all applicable
jurisdictions, the rules and regulations thereunder and any related or similar
applicable rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending or, to the best knowledge of the Company,
threatened.

 

(jj) OFAC. The Company is not nor, to the knowledge of the Company, after due
inquiry, any director, officer, agent, employee, affiliate (including majority
owners or anyone in control of the Company) or person acting on behalf of the
Company currently subject to any U.S. economic sanctions including those
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of this offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, or any joint venture partner or other person or
entity, for the purpose of financing the activities of or doing business with
any person, or in any country or territory, that currently is the subject to any
U.S. sanctions including those administered by OFAC or in any other manner that
will result in a violation by any person (including any person participating in
the transaction whether as placement agent underwriter, advisor, investor or
otherwise) of U.S. sanctions including those administered by OFAC.

 

   

 

 

(kk) Brokers. Except pursuant to this Agreement, there is no broker, finder or
other party that is entitled to receive from the Company any brokerage or
finder’s fee or other fee or commission as a result of any transactions
contemplated by this Agreement.

 

(ll) Forward-Looking Statements. Each financial or operational projection or
other “forward-looking statement” (as defined by Section 27A of the Securities
Act or Section 21E of the Exchange Act) contained in the Registration Statement,
the Time of Sale Prospectus or the Prospectus (i) was so included by the Company
in good faith and with reasonable basis after due consideration by the Company
of the underlying assumptions, estimates and other applicable facts and
circumstances and (ii) is accompanied by meaningful cautionary statements
identifying those factors that could cause actual results to differ materially
from those in such forward-looking statement. No such statement was made with
the knowledge of an executive officer or director of the Company that is was
false or misleading.

 

(mm) Clinical Data and Regulatory Compliance. The preclinical tests and clinical
trials, and other studies (collectively, “studies”) that are described in, or
the results of which are referred to in, the Registration Statement, the Time of
Sale Prospectus or the Prospectus were and, if still pending, are being
conducted in all material respects in accordance with the protocols, procedures
and controls designed and approved for such studies and with standard medical
and scientific research procedures and all applicable laws and regulations,
including, without limitation, 21 C.F.R. Parts 50, 54, 56, 58, and 312; each
description of the results of such studies is accurate and complete in all
material respects and fairly presents the data derived from such studies, and
the Company has no knowledge of any other studies the results of which are
inconsistent with, or otherwise call into question, the results described or
referred to in the Registration Statement, the Time of Sale Prospectuses or the
Prospectus; the Company has made all such filings and obtained all such
approvals as may be required by the Food and Drug Administration of the U.S.
Department of Health and Human Services or any committee thereof or from any
other U.S. or foreign government or drug or medical device regulatory agency, or
health care facility Institutional Review Board (collectively, the “Regulatory
Agencies”); the Company has not received any notice of, or correspondence from,
any Regulatory Agency requiring the termination, suspension or modification of
any clinical trials that are described or referred to in the Registration
Statement, the Time of Sale Prospectus or the Prospectus; and the Company has
operated and currently is in compliance in all material respects with all
applicable rules, regulations and policies of the Regulatory Agencies.

 

(nn) Health Care Law Compliance. The Company’s business practices have been
structured in a manner reasonably designed to comply with the state, federal and
foreign health care laws applicable to the Company business, and the Company is
in compliance with such health care laws, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect. Such health
care laws include, without limitation: (i) the federal Anti-Kickback Statute, 42
U.S.C. § 1320a-7b(b); (ii) the federal civil False Claims Act, 31 U.S.C. §§
3729-3733; (iii) all applicable federal, state, local and foreign criminal laws
relating to health care fraud and abuse, including without limitation, the
federal criminal false claims law, 42 U.S.C. § 1320a-7b(a); (iv) the federal
civil monetary penalties law, 42 U.S.C. § 1320a-7a; (v)18 U.S.C. §§286-287; (vi)
the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”), 42
U.S.C. 1320d et seq.,, as amended by the Health Information Technology for
Economic and Clinical Health Act (“HITECH”), 42 U.S.C. 17921 et seq.; (vii) the
federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301 et seq.; (viii) the Stark
Law, 42 U.S.C. §1395nn; (ix) the exclusion laws, 42 U.S.C. §1320a-7; (x) the
Patient Protection and Affordable Care Act, Public Law 111-148, as amended by
the Health Care and Education Reconciliation Act, Public Law 111-152; (xi)
Medicare, Title XVIII of the Social Security Act; (xii) Medicaid, Title XIX of
the Social Security Act; and (xiii) the regulations promulgated pursuant to such
laws (collectively, “Health Care Laws”). The Company has not received written
notice of any claim, action, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action from any court, arbitrator or
governmental or regulatory authority alleging a violation of any such Health
Care Laws, nor to the Company’s knowledge has any such claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
been threatened. The Company has filed, maintained or submitted all material and
required reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments to operate their respective
businesses, and all such reports, documents, forms, notices, applications,
records, claims, submissions and supplements or amendments were complete and
accurate on the date filed in all material respects (or were corrected or
supplemented by a subsequent submission). The Company is not a party to any
corporate integrity agreements, plans of correction, monitoring agreements,
consent decrees, settlement orders, or similar agreements with or imposed by any
governmental or regulatory authority. Additionally, the Company nor any of its
respective employees, officers or directors has not been excluded, suspended or
debarred from participation in any U.S. federal health care program or human
clinical research or, to the knowledge of the Company, is subject to a
governmental inquiry, investigation, proceeding, or other similar action that
could reasonably be expected to result in debarment, suspension, or exclusion.

 

   

 

 

(oo) No Rights to Purchase Preferred Stock. The issuance and sale of the Shares
as contemplated hereby will not cause any holder of any shares of capital stock,
securities convertible into or exchangeable or exercisable for capital stock or
options, warrants or other rights to purchase capital stock or any other
securities of the Company to have any right to acquire any shares of preferred
stock of the Company.

 

(pp) No Contract Terminations. The Company has not sent or received any
communication regarding termination of, or intent not to renew, any of the
contracts or agreements referred to or described in the Time of Sale Prospectus,
the Prospectus or any free writing prospectus, or referred to or described in,
or filed as an exhibit to, the Registration Statement, or any document
incorporated by reference therein, and no such termination or non-renewal has
been threatened by the Company or, to the Company’s knowledge, any other party
to any such contract or agreement, which threat of termination or non-renewal
has not been rescinded as of the date hereof.

 

(qq) FINRA Exemption. The Company was subject to the requirements of Section 12
or 15(d) of the Exchange Act and filed all the material required to be filed
pursuant to Sections 13, 14 or 15(d) for a period of at least thirty-six
calendar months immediately preceding the filing of the Registration Statement.
The Company filed in a timely manner all reports required to be filed pursuant
to Section 13, 14 or 15(d) of the Exchange Act during the twelve calendar months
and any portion of a month immediately preceding the filing of the Registration
Statement.

 

Any certificate signed by any officer of the Company and delivered to any
Placement Agent or to counsel for the Placement Agents in connection with the
Offering, or the purchase and sale, of the Shares shall be deemed a
representation and warranty by the Company to each Placement Agent as to the
matters covered thereby.

 

The Company has a reasonable basis for making each of the representations set
forth in this Section 1. The Company acknowledges that the Placement Agents and,
for purposes of the opinions to be delivered pursuant to Section 6 hereof,
counsel to the Company and counsel to the Placement Agents, will rely upon the
accuracy and truthfulness of the foregoing representations and hereby consents
to such reliance.

 

   

 

 

Section 2. Agreement to Act as Placement Agents.

 

(a) Placement Agents. On the basis of the representations, warranties and
agreements of the Company herein contained, and subject to all the terms and
conditions of this Agreement, between the Company and you, the Placement Agents
shall be the Company’s placement agents, acting on a reasonable best efforts
basis, in connection with the issuance and sale by the Company of the Shares to
the Investors in a proposed offering pursuant to the Registration Statement,
with the terms of the offering to be subject to market conditions and
negotiations among the Company, the Placement Agent and the prospective
Investors (such offering shall be referred to herein as the “Offering”). As
compensation for services rendered, and provided that any of the Shares are sold
to Investors in the Offering, on the Closing Date (as defined in Section 2(c)
hereof) of the Offering, the Company shall pay to the Placement Agent an amount
in the aggregate equal to 6% of the gross proceeds received by the Company from
the sale of the Shares on the Closing Date (the “Placement Fee”). The sale of
the Shares shall be made pursuant to the Registration Statement. The Company
will enter into a securities purchase agreement with each Investor in the form
included as Exhibit A hereto (the “Securities Purchase Agreement”) on the terms
set forth in the Time of Sale Prospectus and the Prospectus and as described on
Schedule B-2 hereto. The Company shall have the sole right to accept offers to
purchase the Shares and may reject any such offer in whole or in part.

 

(b) Reasonable Best Efforts Basis. This Agreement shall not give rise to any
commitment by the Placement Agent to purchase any of the Shares, and the
Placement Agent shall have no authority to bind the Company to accept offers to
purchase the Shares. The Placement Agent shall act on a reasonable best efforts
basis and does not guarantee that it will be able to raise new capital in the
Offering. The Placement Agent may retain other brokers or dealers to act as
sub-agents on its behalf in connection with the Offering, the fees of which
shall be paid out of the Placement Fee. Prior to the earlier of (i) the date on
which this Agreement is terminated and (ii) the Closing Date, the Company shall
not, without the prior written consent of the Placement Agent, solicit or accept
offers to purchase Shares (other than pursuant to the exercise of options or
warrants to purchase shares of Common Stock that are outstanding at the date
hereof) otherwise than through the Placement Agent in accordance herewith.

 

(c) The Closing. Payment of the purchase price for, and delivery of, the Shares
shall be made at a closing (the “Closing”) at the offices of Cooley LLP, counsel
for the Placement Agents, located at 1114 Avenue of the Americas, New York, New
York 10036, at 10:00 a.m., New York City time, on or before August 19, 2016 or
at such time on such other date as may be agreed upon in writing by the
Placement Agent and the Company (such date of payment and delivery being herein
called the “Closing Date”). All such actions taken at the Closing shall be
deemed to have occurred simultaneously. No Shares which the Company has agreed
to sell pursuant to this Agreement and the Securities Purchase Agreement shall
be deemed to have been purchased and paid for, or sold by the Company, until
such Shares shall have been delivered to the Investor thereof against payment
therefor by such Investor. If the Company shall default in its obligations to
deliver the Shares to an Investor whose offer it has accepted, the Company shall
indemnify and hold the Placement Agent harmless against any loss, claim or
damage incurred by the Placement Agent arising from or as a result of such
default by the Company.

 

(d) Payment for the Shares. On the Closing Date, (i) the Company shall deliver,
or cause to be delivered, the Shares to the Investors, and the Investors shall
deliver, or cause to be delivered, the purchase price for their respective
Shares to the Company pursuant to the terms of the Securities Purchase
Agreement, “delivery versus payment” through the facilities of The Depository
Trust Company and (ii) the Company will wire the amounts owed to the Placement
Agent as provided in this Agreement.

 



   

 

 

(e) Delivery of the Shares. The Shares shall be registered in such names and in
such denominations as the Placement Agents shall request by written notice to
the Company.

 

Section 3. Additional Covenants of the Company. The Company further covenants
and agrees with each Placement Agent as follows:

 

(a) Delivery of Registration Statement, Time of Sale Prospectus and Prospectus.
The Company shall furnish to you in New York City, without charge, prior to
10:00 a.m. New York City time on the business day next succeeding the date of
this Agreement and during the period when a prospectus relating to the Shares is
required by the Securities Act to be delivered (whether physically or through
compliance with Rule 172 under the Securities Act or any similar rule) in
connection with sales of the Shares, as many copies of the Time of Sale
Prospectus, the Prospectus and any supplements and amendments thereto or to the
Registration Statement as you may reasonably request.

 

(b) Representatives’ Review of Proposed Amendments and Supplements. During the
period when a prospectus relating to the Shares is required by the Securities
Act to be delivered (whether physically or through compliance with Rule 172
under the Securities Act or any similar rule), the Company (i) will furnish to
the Representatives for review, a reasonable period of time prior to the
proposed time of filing of any proposed amendment or supplement to the
Registration Statement, a copy of each such amendment or supplement and (ii)
will not amend or supplement the Registration Statement (including any amendment
or supplement through incorporation of any report filed under the Exchange Act)
without the Representatives’ prior written consent. Prior to amending or
supplementing the Time of Sale Prospectus or the Prospectus (including any
amendment or supplement through incorporation of any report filed under the
Exchange Act), the Company shall furnish to the Representatives for review, a
reasonable amount of time prior to the time of filing or use of the proposed
amendment or supplement, a copy of each such proposed amendment or supplement.
The Company shall not file or use any such proposed amendment or supplement
without the Representatives’ prior written consent. The Company shall file with
the Commission within the applicable period specified in Rule 424(b) under the
Securities Act any prospectus required to be filed pursuant to such Rule.

 

(c) Free Writing Prospectuses. The Company shall furnish to the Representatives
for review, a reasonable amount of time prior to the proposed time of filing or
use thereof, a copy of each proposed free writing prospectus or any amendment or
supplement thereto prepared by or on behalf of, used by, or referred to by the
Company, and the Company shall not file, use or refer to any proposed free
writing prospectus or any amendment or supplement thereto without the
Representatives’ prior written consent. The Company shall furnish to each
Placement Agent, without charge, as many copies of any free writing prospectus
prepared by or on behalf of, used by or referred to by the Company as such
Placement Agent may reasonably request. If at any time when a prospectus is
required by the Securities Act to be delivered (whether physically or through
compliance with Rule 172 under the Securities Act or any similar rule) in
connection with sales of the Shares (but in any event if at any time through and
including the Closing Date) there occurred or occurs an event or development as
a result of which any free writing prospectus prepared by or on behalf of, used
by, or referred to by the Company conflicted or would conflict with the
information contained in the Registration Statement or included or would include
an untrue statement of a material fact or omitted or would omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances prevailing at such time, not misleading, the Company shall
promptly amend or supplement such free writing prospectus to eliminate or
correct such conflict so that the statements in such free writing prospectus as
so amended or supplemented will not include an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances prevailing at such time, not
misleading, as the case may be; provided, however, that prior to amending or
supplementing any such free writing prospectus, the Company shall furnish to the
Representatives for review, a reasonable amount of time prior to the proposed
time of filing or use thereof, a copy of such proposed amended or supplemented
free writing prospectus, and the Company shall not file, use or refer to any
such amended or supplemented free writing prospectus without the
Representatives’ prior written consent.

 

(d) Filing of Placement Agent Free Writing Prospectuses. The Company shall not
take any action that would result in a Placement Agent or the Company being
required to file with the Commission pursuant to Rule 433(d) under the
Securities Act a free writing prospectus prepared by or on behalf of such
Placement Agent that such Placement Agent otherwise would not have been required
to file thereunder.

 

   

 

 

(e) Amendments and Supplements to Time of Sale Prospectus. If the Time of Sale
Prospectus is being used to solicit offers to buy the Shares at a time when the
Prospectus is not yet available to prospective purchasers, and any event shall
occur or condition exist as a result of which it is necessary to amend or
supplement the Time of Sale Prospectus so that the Time of Sale Prospectus does
not include an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances when delivered to a prospective purchaser, not misleading, or if
any event shall occur or condition exist as a result of which the Time of Sale
Prospectus conflicts with the information contained in the Registration
Statement, or if, in the opinion of counsel for the Placement Agents, it is
necessary to amend or supplement the Time of Sale Prospectus to comply with
applicable law, the Company shall (subject to Section 3(b) and Section 3(c)
hereof) promptly prepare, file with the Commission and furnish, at its own
expense, to the Placement Agents and to any dealer upon request, either
amendments or supplements to the Time of Sale Prospectus so that the statements
in the Time of Sale Prospectus as so amended or supplemented will not include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances when
delivered to a prospective purchaser, not misleading or so that the Time of Sale
Prospectus, as amended or supplemented, will no longer conflict with the
information contained in the Registration Statement, or so that the Time of Sale
Prospectus, as amended or supplemented, will comply with applicable law.

 

(f) Certain Notifications and Required Actions. After the date of this
Agreement, the Company shall promptly advise the Representatives in writing of:
(i) the receipt of any comments of, or requests for additional or supplemental
information from, the Commission; (ii) the time and date of any filing of any
post-effective amendment to the Registration Statement or any amendment or
supplement to the Time of Sale Prospectus, any free writing prospectus or the
Prospectus; (iii) the time and date that any post-effective amendment to the
Registration Statement becomes effective; and (iv) the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or any post-effective amendment thereto or any amendment or supplement
to the Time of Sale Prospectus or the Prospectus or of any order preventing or
suspending the use of the Time of Sale Prospectus, any free writing prospectus
or the Prospectus, or of any proceedings to remove, suspend or terminate from
listing or quotation the Shares from any securities exchange upon which they are
listed for trading or included or designated for quotation, or of the
threatening or initiation of any proceedings for any of such purposes. If the
Commission shall enter any such stop order at any time, the Company will use its
best efforts to obtain the lifting of such order at the earliest possible
moment. Additionally, the Company agrees that it shall comply with all
applicable provisions of Rule 424(b), Rule 433 and Rule 430A under the
Securities Act and will use its reasonable efforts to confirm that any filings
made by the Company under Rule 424(b) or Rule 433 were received in a timely
manner by the Commission.

 

(g) Amendments and Supplements to the Prospectus and Other Securities Act
Matters. If any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Prospectus so that the Prospectus does not
include an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances when the Prospectus is delivered (whether physically or through
compliance with Rule 172 under the Securities Act or any similar rule) to a
purchaser, not misleading, or if in the opinion of the Representatives or
counsel for the Placement Agents it is otherwise necessary to amend or
supplement the Prospectus to comply with applicable law, the Company agrees
(subject to Section 3(b) and Section 3(c)) hereof to promptly prepare, file with
the Commission and furnish, at its own expense, to the Placement Agents and to
any dealer upon request, amendments or supplements to the Prospectus so that the
statements in the Prospectus as so amended or supplemented will not include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances when
the Prospectus is delivered (whether physically or through compliance with Rule
172 under the Securities Act or any similar rule) to a purchaser, not misleading
or so that the Prospectus, as amended or supplemented, will comply with
applicable law. Neither the Representatives’ consent to, nor delivery of, any
such amendment or supplement shall constitute a waiver of any of the Company’s
obligations under Section 3(b) or Section 3(c).

 

   

 

 

(h) Blue Sky Compliance. The Company shall cooperate with the Representatives
and counsel for the Placement Agents to qualify or register the Shares for sale
under (or obtain exemptions from the application of) the state securities or
blue sky laws or Canadian provincial securities laws of those jurisdictions
designated by the Representatives, shall comply with such laws and shall
continue such qualifications, registrations and exemptions in effect so long as
required for the distribution of the Shares. The Company shall not be required
to qualify as a foreign corporation or to take any action that would subject it
to general service of process in any such jurisdiction where it is not presently
qualified. The Company will advise the Representatives promptly of the
suspension of the qualification or registration of (or any such exemption
relating to) the Shares for offering, sale or trading in any jurisdiction or any
initiation or threat of any proceeding for any such purpose, and in the event of
the issuance of any order suspending such qualification, registration or
exemption, the Company shall use its best efforts to obtain the withdrawal
thereof at the earliest possible moment.

 

(i) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Shares sold by it in the manner described under the caption “Use of
Proceeds” in the Registration Statement, the Time of Sale Prospectus and the
Prospectus.

 

(j) Transfer Agent. The Company shall engage and maintain, at its expense, a
registrar and transfer agent for the Shares.

 

(k) Earnings Statement. The Company will make generally available to its
security holders and to the Representatives as soon as practicable an earnings
statement (which need not be audited) covering a period of at least twelve
months beginning with the first fiscal quarter of the Company commencing after
the date of this Agreement that will satisfy the provisions of Section 11(a) of
the Securities Act and the rules and regulations of the Commission thereunder.

 

(l) Continued Compliance with Securities Laws. The Company will comply with the
Securities Act and the Exchange Act so as to permit the completion of the
distribution of the Shares as contemplated by this Agreement, the Registration
Statement, the Time of Sale Prospectus and the Prospectus. Without limiting the
generality of the foregoing, the Company will, during the period when a
prospectus relating to the Shares is required by the Securities Act to be
delivered (whether physically or through compliance with Rule 172 under the
Securities Act or any similar rule), file on a timely basis with the Commission
and the NASDAQ all reports and documents required to be filed under the Exchange
Act.

 

(m) Listing. The Company will use its best efforts to list, subject to notice of
issuance, the Shares on the NASDAQ.

 

   

 

 

(n) Company to Provide Copy of the Prospectus in Form That May be Downloaded
from the Internet. If requested by the Representatives, the Company shall cause
to be prepared and delivered, at its expense, within one business day from the
effective date of this Agreement, to the Representatives, and to any other
Placement Agents with the consent of the Representatives, an “electronic
Prospectus” to be used by the Placement Agents in connection with the Offering.
As used herein, the term “electronic Prospectus” means a form of Time of Sale
Prospectus, and any amendment or supplement thereto, that meets each of the
following conditions: (i) it shall be encoded in an electronic format,
satisfactory to the Representatives, that may be transmitted electronically by
the Representatives and the other Placement Agents to offerees and purchasers of
the Shares; (ii) it shall disclose the same information as the paper Time of
Sale Prospectus, except to the extent that graphic and image material cannot be
disseminated electronically, in which case such graphic and image material shall
be replaced in the electronic Prospectus with a fair and accurate narrative
description or tabular representation of such material, as appropriate; and
(iii) it shall be in or convertible into a paper format or an electronic format,
satisfactory to the Representatives, that will allow investors to store and have
continuously ready access to the Time of Sale Prospectus at any future time,
without charge to investors (other than any fee charged for subscription to the
Internet as a whole and for on-line time). The Company hereby confirms that it
has included or will include in the Prospectus filed pursuant to EDGAR or
otherwise with the Commission and in the Registration Statement at the time it
was declared effective an undertaking that, upon receipt of a request by an
investor or his or her representative, the Company shall transmit or cause to be
transmitted promptly, without charge, a paper copy of the Time of Sale
Prospectus.

 

(o) Agreement Not to Offer or Sell Additional Shares. During the period
commencing on and including the date hereof and continuing through and including
the 90th day following the date of the Prospectus (such period, as extended as
described below, being referred to herein as the “Lock-up Period”), the Company
will not, without the prior written consent of the Representatives (which
consent may be withheld in its sole discretion), directly or indirectly: (i)
sell, offer to sell, contract to sell or lend any Shares or Related Securities
(as defined below); (ii) effect any short sale, or establish or increase any
“put equivalent position” (as defined in Rule 16a-1(h) under the Exchange Act)
or liquidate or decrease any “call equivalent position” (as defined in Rule
16a-1(b) under the Exchange Act) of any Shares or Related Securities; (iii)
pledge, hypothecate or grant any security interest in any Shares or Related
Securities; (iv) in any other way transfer or dispose of any Shares or Related
Securities; (v) enter into any swap, hedge or similar arrangement or agreement
that transfers, in whole or in part, the economic risk of ownership of any
Shares or Related Securities, regardless of whether any such transaction is to
be settled in securities, in cash or otherwise; (vi) announce the offering of
any Shares or Related Securities; (vii) file any registration statement under
the Securities Act in respect of any Shares or Related Securities (other than as
contemplated by this Agreement with respect to the Shares); or (viii) publicly
announce the intention to do any of the foregoing; provided, however, that the
Company may (A) effect the transactions contemplated hereby and (B) issue Shares
or options to purchase Shares, or issue Shares upon exercise of options,
pursuant to any stock option, stock bonus or other stock plan or arrangement
described in the Registration Statement, the Time of Sale Prospectus and the
Prospectus, but only if the holders of such Shares or options agree in writing
with the Placement Agents not to sell, offer, dispose of or otherwise transfer
any such Shares or options during such Lock-up Period without the prior written
consent of the Representatives (which consent may be withheld in their sole
discretion). For purposes of the foregoing, “Related Securities” shall mean any
options or warrants or other rights to acquire Shares or any securities
exchangeable or exercisable for or convertible into Shares, or to acquire other
securities or rights ultimately exchangeable or exercisable for, or convertible
into, Shares. If (i) during the last 17 days of the 90-day initial lock-up
period, the Company issues an earnings release or discloses material news or a
material event relating to the Company occurs, or (ii) prior to the expiration
of such period, the Company announces that it will release earnings results
during the 16-day period beginning on the last day of such period, then in each
case the Lock-up Period will be extended until the expiration of the 18-day
period beginning on the date of the issuance of the earnings release or the
disclosure of the material news or occurrence of the material event, as
applicable, unless the Representatives waive, in writing, such extension (which
waiver may be withheld in its sole discretion). The Company will provide the
Representatives with prior notice of any such announcement that gives rise to an
extension of the Lock-up Period.

 

   

 

 

(p) Future Reports to the Representatives. During the period of five years
hereafter, the Company will furnish to the Representatives, c/o Jefferies, at
520 Madison Avenue, New York, New York 10022, Attention: Global Head of
Syndicate and c/o Barclays, 745 Seventh Avenue, New York, New York 10019,
Attention: Syndicate Registration (Fax: (646) 834-8133): (i) as soon as
practicable after the end of each fiscal year, copies of the Annual Report of
the Company containing the balance sheet of the Company as of the close of such
fiscal year and statements of income, stockholders’ equity and cash flows for
the year then ended and the opinion thereon of the Company’s independent public
or certified public accountants; (ii) as soon as practicable after the filing
thereof, copies of each proxy statement, Annual Report on Form 10-K, Quarterly
Report on Form 10-Q, Current Report on Form 8-K or other report filed by the
Company with the Commission or any securities exchange; and (iii) as soon as
available, copies of any report or communication of the Company furnished or
made available generally to holders of its capital stock; provided, however,
that the requirements of this Section 3(p) shall be satisfied to the extent that
such reports, statement, communications, financial statements or other documents
are available on EDGAR.

 

(q) Investment Limitation. The Company shall not invest or otherwise use the
proceeds received by the Company from its sale of the Shares in such a manner as
would require the Company to register as an investment company under the
Investment Company Act.

 

(r) No Stabilization or Manipulation; Compliance with Regulation M. The Company
will not take, and will ensure that no affiliate of the Company will take,
directly or indirectly, any action designed to or that might cause or result in
stabilization or manipulation of the price of the Shares or any reference
security with respect to the Shares, whether to facilitate the sale or resale of
the Shares or otherwise, and the Company will, and shall cause each of its
affiliates to, comply with all applicable provisions of Regulation M.

 

(s) Enforce Lock-Up Agreements. During the Lock-up Period, the Company will
enforce all agreements between the Company and any of its security holders that
restrict or prohibit, expressly or in operation, the offer, sale or transfer of
Shares or Related Securities or any of the other actions restricted or
prohibited under the terms of the form of Lock-up Agreement. In addition, the
Company will direct the transfer agent to place stop transfer restrictions upon
any such securities of the Company that are bound by such “lock-up” agreements
for the duration of the periods contemplated in such agreements, including,
without limitation, “lock-up” agreements entered into by the Company’s officers,
directors and stockholders pursuant to Section 6(j) hereof.

 

Section 4. Payment of Expenses. The Company agrees to pay all costs, fees and
expenses incurred in connection with the performance of its obligations
hereunder and in connection with the transactions contemplated hereby, including
without limitation (i) all expenses incident to the issuance and delivery of the
Shares (including all printing and engraving costs), (ii) all fees and expenses
of the registrar and transfer agent of the Shares, (iii) all necessary issue,
transfer and other stamp taxes in connection with the issuance and sale of the
Shares to the Placement Agents, (iv) all fees and expenses of the Company’s
counsel, independent public or certified public accountants and other advisors,
(v) all costs and expenses incurred in connection with the preparation,
printing, filing, shipping and distribution of the Registration Statement
(including financial statements, exhibits, schedules, consents and certificates
of experts), the Time of Sale Prospectus, the Prospectus, each free writing
prospectus prepared by or on behalf of, used by, or referred to by the Company,
and all amendments and supplements thereto, and this Agreement, (vi) the costs
and expenses of the Company relating to investor presentations on any “road
show”, including, without limitation, expenses associated with the preparation
or dissemination of any electronic road show, expenses associated with the
production of road show slides and graphics, fees and expenses of any
consultants engaged in connection with the road show presentations with the
prior approval of the Company, travel and lodging expenses of the
representatives, employees and officers of the Company and any such consultants,
and the cost of any aircraft chartered in connection with the road show, (vii)
the fees and expenses associated with listing the Shares on the NASDAQ, and
(viii) all other fees, costs and expenses of the nature referred to in Item 14
of Part II of the Registration Statement. Except as provided in this Section 4
or in Section 7, Section 9 or Section 10 hereof, the Placement Agents shall pay
their own expenses, including the fees and disbursements of their counsel.

 

   

 

 

Section 5. Covenant of the Placement Agents. Each Placement Agent severally and
not jointly covenants with the Company not to take any action that would result
in the Company being required to file with the Commission pursuant to Rule
433(d) under the Securities Act a free writing prospectus prepared by or on
behalf of such Placement Agent that otherwise would not, but for such actions,
be required to be filed by the Company under Rule 433(d).

 

Section 6. Conditions of the Obligations of the Placement Agents. The respective
obligations of the several Placement Agents hereunder shall be subject to the
accuracy of the representations and warranties on the part of the Company set
forth in Section 1 hereof as of the date hereof and as of the Closing Date as
though then made, to the timely performance by the Company of its covenants and
other obligations hereunder, and to each of the following additional conditions:

 

(a) Comfort Letter. No less than one day prior to the Closing Date, the
Representatives shall have received from Marcum, the current independent
registered public accountant for the Company, a letter dated the date hereof
addressed to the Placement Agents, in form and substance satisfactory to the
Representatives, containing statements and information of the type ordinarily
included in accountant’s “comfort letters” to placement agents, delivered
according to Statement of Auditing Standards No. 72 (or any successor bulletin),
with respect to the audited and unaudited financial statements and certain
financial information contained in the Registration Statement, the Time of Sale
Prospectus, and each free writing prospectus, if any.

 

(b) Compliance with Registration Requirements; No Stop Order; No Objection from
FINRA.

 

(i) The Company shall have filed the Prospectus with the Commission (including
the information previously omitted from the Registration Statement pursuant to
Rule 430B under the Securities Act) in the manner and within the time period
required by Rule 424(b) under the Securities Act; or the Company shall have
filed a post-effective amendment to the Registration Statement containing the
information previously omitted from the Registration Statement pursuant to Rule
430B, and such post-effective amendment shall have become effective.

 

(ii) No stop order suspending the effectiveness of the Registration Statement or
any post-effective amendment to the Registration Statement shall be in effect,
and no proceedings for such purpose shall have been instituted or threatened by
the Commission.

 

(c) No Material Adverse Change or Ratings Agency Change. For the period from and
after the date of this Agreement and through and including the Closing Date, in
the judgment of the Representatives there shall not have occurred any Material
Adverse Change.

 

(d) Opinion of Counsel for the Company. On the Closing Date, the Representatives
shall have received the opinion of Alston & Bird LLP, counsel for the Company,
dated as of such date, in the form attached hereto as Exhibit B-1 and to such
further effect as the Representatives shall reasonably request.

 

(e) Opinion of IP Counsel for the Company. On the Closing Date, the
Representatives shall have received the opinion of Alston & Bird LLP, counsel
for the Company with respect to intellectual property matters, dated as of such
date, in the form attached hereto as Exhibit B-2 and to such further effect as
the Representatives shall reasonably request.

 

   

 

 

(f) Opinion of Counsel for the Placement Agents. On the Closing Date, the
Representatives shall have received the opinion of Cooley LLP, counsel for the
Placement Agents, in form and substance satisfactory to the Placement Agents,
dated as of such date.

 

(g) Officers’ Certificate. On the Closing Date, the Representatives shall have
received a certificate executed by the Chief Executive Officer or President of
the Company and the Chief Financial Officer of the Company, dated as of such
date, to the effect set forth in Section 6(b)(ii) and further to the effect
that:

 

(i) for the period from and including the date of this Agreement through and
including such date, there has not occurred any Material Adverse Change;

 

(ii) the representations, warranties and covenants of the Company set forth in
Section 1 of this Agreement are true and correct with the same force and effect
as though expressly made on and as of such date; and

 

(iii) the Company has complied with all the agreements hereunder and satisfied
all the conditions on its part to be performed or satisfied hereunder at or
prior to such date.

 

(h) Chief Financial Officer Certificate. On the date hereof, and on the Closing
Date, the Representatives shall have received a certificate executed by the
Chief Financial Officer of the Company substantially in the form attached hereto
as Exhibit E.

 

(i) Bring-down Comfort Letter. On the Closing Date, the Representatives shall
have received from Marcum, the independent registered public accountant for the
Company, a letter dated such date, in form and substance satisfactory to the
Representatives, which letter shall: (i) reaffirm the statements made in the
letter furnished by them pursuant to Section 6(a), except that the specified
date referred to therein for the carrying out of procedures shall be no more
than three business days prior to the Closing Date; and (ii) cover certain
financial information contained in the Prospectus.

 

(j) Lock-Up Agreements. On or prior to the date hereof, the Company shall have
furnished to the Representatives an agreement in the form of Exhibit C hereto
from each of the persons listed on Exhibit D hereto, and each such agreement
shall be in full force and effect on the Closing Date.

 

(k) Rule 462(b) Registration Statement. In the event that a Rule 462(b)
Registration Statement is filed in connection with the offering contemplated by
this Agreement, such Rule 462(b) Registration Statement shall have been filed
with the Commission on the date of this Agreement and shall have become
effective automatically upon such filing.

 

(l) Additional Documents. On or before the Closing Date, the Representatives and
counsel for the Placement Agents shall have received such information, documents
and opinions as they may reasonably request for the purposes of enabling them to
pass upon the issuance and sale of the Shares as contemplated herein, or in
order to evidence the accuracy of any of the representations and warranties, or
the satisfaction of any of the conditions or agreements, herein contained; and
all proceedings taken by the Company in connection with the issuance and sale of
the Shares as contemplated herein and in connection with the other transactions
contemplated by this Agreement shall be satisfactory in form and substance to
the Representatives and counsel for the Placement Agents.

 

If any condition specified in this Section 6 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the
Representatives by notice from the Representatives to the Company at any time on
or prior to the Closing Date, which termination shall be without liability on
the part of any party to any other party, except that Section 4, Section 7,
Section 9 and Section 10 shall at all times be effective and shall survive such
termination.

 

   

 

 

Section 7. Reimbursement of Placement Agents’ Expenses. If this Agreement is
terminated by the Representatives pursuant to Section 6 or Section 11., or if
the sale to the Investors of the Shares on the Closing Date is not consummated
because of any refusal, inability or failure on the part of the Company to
perform any agreement herein or in a Securities Purchase Agreement or to comply
with any provision hereof or thereof, the Company agrees to reimburse the
Representatives and the other Placement Agents (or such Placement Agents as have
terminated this Agreement with respect to themselves), severally, upon demand
for all out-of-pocket expenses that shall have been reasonably incurred by the
Representatives and the Placement Agents in connection with the proposed
purchase and the offering and sale of the Shares, including, but not limited to,
fees and disbursements of counsel, printing expenses, travel expenses, postage,
facsimile and telephone charges.

 

Section 8. Effectiveness of this Agreement. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

 

Section 9. Indemnification.

 

(a) Indemnification of the Placement Agents. The Company agrees to indemnify and
hold harmless each Placement Agent, its affiliates, directors, officers,
employees and agents, and each person, if any, who controls any Placement Agent
within the meaning of the Securities Act or the Exchange Act against any loss,
claim, damage, liability or expense, as incurred, to which such Placement Agent
or such affiliate, director, officer, employee, agent or controlling person may
become subject, under the Securities Act, the Exchange Act, other federal or
state statutory law or regulation, or the laws or regulations of foreign
jurisdictions where Shares have been offered or sold or at common law or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of the Company), insofar as such loss, claim,
damage, liability or expense (or actions in respect thereof as contemplated
below) arises out of or is based upon (i) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement, or any
amendment thereto, or the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading; or (ii) any untrue statement or alleged untrue statement
of a material fact included in the Time of Sale Prospectus, any free writing
prospectus that the Company has used, referred to or filed, or is required to
file, pursuant to Rule 433(d) of the Securities Act, any Marketing Material or
the Prospectus (or any amendment or supplement to the foregoing), or the
omission or alleged omission to state therein a material fact necessary in order
to make the statements, in the light of the circumstances under which they were
made, not misleading; or (iii) any act or failure to act or any alleged act or
failure to act by any Placement Agent in connection with, or relating in any
manner to, the Shares or the offering contemplated hereby, and which is included
as part of or referred to in any loss, claim, damage, liability or action
arising out of or based upon any matter covered by clause (i) or (ii) above; and
to reimburse each Placement Agent and each such affiliate, director, officer,
employee, agent and controlling person for any and all expenses (including the
fees and disbursements of counsel) as such expenses are incurred by such
Placement Agent or such affiliate, director, officer, employee, agent or
controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, that the foregoing indemnity agreement shall not
apply to any loss, claim, damage, liability or expense to the extent, but only
to the extent, arising out of or based upon any untrue statement or alleged
untrue statement or omission or alleged omission made in reliance upon and in
conformity with information relating to any Placement Agent furnished to the
Company by the Representatives in writing expressly for use in the Registration
Statement, the Time of Sale Prospectus, any such free writing prospectus, any
Marketing Material or the Prospectus (or any amendment or supplement thereto),
it being understood and agreed that the only such information consists of the
information described in Section 9(b) below. The indemnity agreement set forth
in this Section 9(a) shall be in addition to any liabilities that the Company
may otherwise have.

 

   

 

 

(b) Indemnification of the Company, its Directors and Officers. Each Placement
Agent agrees, severally and not jointly, to indemnify and hold harmless the
Company, each of its directors, each of its officers who signed the Registration
Statement and each person, if any, who controls the Company within the meaning
of the Securities Act or the Exchange Act, against any loss, claim, damage,
liability or expense, as incurred, to which the Company, or any such director,
officer or controlling person may become subject, under the Securities Act, the
Exchange Act, or other federal or state statutory law or regulation, or at
common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of such Placement Agent),
insofar as such loss, claim, damage, liability or expense (or actions in respect
thereof as contemplated below) arises out of or is based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement, or any amendment thereto, or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading or (ii) any untrue
statement or alleged untrue statement of a material fact included in the Time of
Sale Prospectus, any free writing prospectus that the Company has used, referred
to or filed, or is required to file, pursuant to Rule 433 of the Securities Act
or the Prospectus (or any such amendment or supplement) or the omission or
alleged omission to state therein a material fact necessary in order to make the
statements, in the light of the circumstances under which they were made, not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in the Registration Statement, the Time of Sale Prospectus, such free writing
prospectus or the Prospectus (or any such amendment or supplement), in reliance
upon and in conformity with information relating to such Placement Agent
furnished to the Company by the Representatives in writing expressly for use
therein; and to reimburse the Company, or any such director, officer or
controlling person for any and all expenses (including the fees and
disbursements of counsel) as such expenses are incurred by the Company, or any
such director, officer or controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action. The Company hereby acknowledges that there is no
information that the Representatives have furnished to the Company expressly for
use in the Registration Statement, the Time of Sale Prospectus, any free writing
prospectus that the Company has filed, or is required to file, pursuant to Rule
433(d) of the Securities Act or the Prospectus (or any amendment or supplement
to the foregoing). The indemnity agreement set forth in this Section 9(b) shall
be in addition to any liabilities that each Placement Agent may otherwise have.

 

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 9 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 9, notify the indemnifying
party in writing of the commencement thereof, but the omission so to notify the
indemnifying party will not relieve the indemnifying party from any liability
which it may have to any indemnified party to the extent the indemnifying party
is not materially prejudiced as a proximate result of such failure and shall not
in any event relieve the indemnifying party from any liability that it may have
otherwise than on account of this indemnity agreement. In case any such action
is brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in, and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, that if
the defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party’s election so to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 9 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless (i) the indemnified party shall have employed separate counsel in
accordance with the proviso to the preceding sentence (it being understood,
however, that the indemnifying party shall not be liable for the fees and
expenses of more than one separate counsel (together with local counsel),
representing the indemnified parties who are parties to such action), which
counsel (together with any local counsel) for the indemnified parties shall be
selected by the Representatives (in the case of counsel for the indemnified
parties referred to in Section 9(a) above) or by the Company (in the case of
counsel for the indemnified parties referred to in Section 9(b) above)) or (ii)
the indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action or (iii) the indemnifying party has
authorized in writing the employment of counsel for the indemnified party at the
expense of the indemnifying party, in each of which cases the fees and expenses
of counsel shall be at the expense of the indemnifying party and shall be paid
as they are incurred.

 

   

 

 

(d) Settlements. The indemnifying party under this Section 9 shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
the indemnifying party agrees to indemnify the indemnified party against any
loss, claim, damage, liability or expense by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an indemnified
party shall have requested an indemnifying party to reimburse the indemnified
party for fees and expenses of counsel as contemplated by Section 9(c) hereof,
the indemnifying party shall be liable for any settlement of any proceeding
effected without its written consent if (i) such settlement is entered into more
than 30 days after receipt by such indemnifying party of the aforesaid request
and (ii) such indemnifying party shall not have reimbursed the indemnified party
in accordance with such request prior to the date of such settlement. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement, compromise or consent to the entry of judgment in
any pending or threatened action, suit or proceeding in respect of which any
indemnified party is or could have been a party and indemnity was or could have
been sought hereunder by such indemnified party, unless such settlement,
compromise or consent includes an unconditional release of such indemnified
party from all liability on claims that are the subject matter of such action,
suit or proceeding and does not include an admission of fault or culpability or
a failure to act by or on behalf of such indemnified party.

 

Section 10. Contribution. If the indemnification provided for in Section 9 is
for any reason held to be unavailable to or otherwise insufficient to hold
harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company, on the one hand, and the Placement
Agents, on the other hand, from the offering of the Shares pursuant to this
Agreement or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company, on the one hand, and the Placement Agents, on the other
hand, in connection with the statements or omissions which resulted in such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative benefits received by the Company, on the
one hand, and the Placement Agents, on the other hand, in connection with the
offering of the Shares pursuant to this Agreement shall be deemed to be in the
same respective proportions as the total proceeds from the offering of the
Shares pursuant to this Agreement (before deducting expenses) received by the
Company, and the Placement Fee received by the Placement Agents, in each case as
set forth on the front cover page of the Prospectus, bear to the aggregate
public offering price of the Shares as set forth on such cover. The relative
fault of the Company, on the one hand, and the Placement Agents, on the other
hand, shall be determined by reference to, among other things, whether any such
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the
Company, on the one hand, or the Placement Agents, on the other hand, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

 

   

 

 

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 9(c), any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim. The provisions set forth in Section 9(c) with
respect to notice of commencement of any action shall apply if a claim for
contribution is to be made under this Section 10; provided, however, that no
additional notice shall be required with respect to any action for which notice
has been given under Section 9(c) for purposes of indemnification.

 

The Company and the Placement Agents agree that it would not be just and
equitable if contribution pursuant to this Section 10 were determined by pro
rata allocation (even if the Placement Agents were treated as one entity for
such purpose) or by any other method of allocation which does not take account
of the equitable considerations referred to in this Section 10.

 

Notwithstanding the provisions of this Section 10, no Placement Agent shall be
required to contribute any amount in excess of the Placement Fee received by
such Placement Agent. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Placement Agents’ obligations to contribute pursuant to
this Section 10 are several, and not joint, in proportion to their respective
placement commitments as set forth opposite their respective names on Schedule
A. For purposes of this Section 10, each affiliate, director, officer, employee
and agent of an Placement Agent and each person, if any, who controls an
Placement Agent within the meaning of the Securities Act or the Exchange Act
shall have the same rights to contribution as such Placement Agent, and each
director of the Company, each officer of the Company who signed the Registration
Statement, and each person, if any, who controls the Company within the meaning
of the Securities Act and the Exchange Act shall have the same rights to
contribution as the Company.

 

Section 11. Termination of this Agreement. Prior to the purchase of the Shares
by the Investors on the Closing Date, this Agreement may be terminated by the
Representatives by notice given to the Company if at any time: (i) trading or
quotation in any securities of or guaranteed by the Company shall have been
suspended or limited by the Commission or by the NASDAQ, or trading in
securities generally on either the NASDAQ or the NYSE shall have been suspended
or limited, or minimum or maximum prices shall have been generally established
on any of such stock exchanges; (ii) a general banking moratorium shall have
been declared by any of federal, New York or New Jersey authorities; (iii) there
shall have occurred any outbreak or escalation of national or international
hostilities or any crisis or calamity, or any change in the United States or
international financial markets, or any substantial change or development
involving a prospective substantial change in United States’ or international
political, financial or economic conditions, as in the judgment of the
Representatives is material and adverse and makes it impracticable to market the
Shares in the manner and on the terms described in the Time of Sale Prospectus
or the Prospectus or to enforce contracts for the sale of securities; (iv) in
the judgment of the Representatives there shall have occurred any Material
Adverse Change; or (v) the Company shall have sustained a loss by strike, fire,
flood, earthquake, accident or other calamity of such character as in the
judgment of the Representatives may interfere materially with the conduct of the
business and operations of the Company regardless of whether or not such loss
shall have been insured. Any termination pursuant to this Section 11 shall be
without liability on the part of (a) the Company to any Placement Agent, except
that the Company shall be obligated to reimburse the expenses of the
Representatives and the Placement Agents pursuant to Section 4 or Section 7
hereof or (b) any Placement Agent to the Company; provided, however, that the
provisions of Section 9 and Section 10 shall at all times be effective and shall
survive such termination.

 

   

 

 

Section 12. No Advisory or Fiduciary Relationship. The Company acknowledges and
agrees that (a) the purchase and sale of the Shares pursuant to the Securities
Purchase Agreements with the Investors, including the determination of offering
price of the Shares and the determination of the Placement Fee pursuant to this
Agreement, are arm’s-length commercial transactions between the Company, on the
one hand, and the Investors or the several Placement Agents, as the case may be,
on the other hand, (b) in connection with the offering contemplated hereby and
the process leading to such transaction, each Placement Agent is and has been
acting solely as a principal and is not the agent or fiduciary of the Company,
or its stockholders, or its creditors, employees or any other party, (c) no
Placement Agent has assumed or will assume an advisory or fiduciary
responsibility in favor of the Company with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether such Placement
Agent has advised or is currently advising the Company on other matters) and no
Placement Agent has any obligation to the Company with respect to the offering
contemplated hereby except the obligations expressly set forth in this
Agreement, (d) the Placement Agents and their respective affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Company, and (e) the Placement Agents have not provided any legal,
accounting, regulatory or tax advice with respect to the offering contemplated
hereby and the Company has consulted its own legal, accounting, regulatory and
tax advisors to the extent it deemed appropriate.

 

Section 13. Representations and Indemnities to Survive Delivery. The respective
indemnities, agreements, representations, warranties and other statements of the
Company, of its officers and of the several Placement Agents set forth in or
made pursuant to this Agreement will remain in full force and effect, regardless
of any investigation made by or on behalf of any Placement Agent or the Company
or any of its or their partners, officers or directors or any controlling
person, as the case may be, and, anything herein to the contrary
notwithstanding, will survive delivery of and payment for the Shares sold
hereunder and any termination of this Agreement.

 

Section 14. Notices. All communications hereunder shall be in writing and shall
be mailed, hand delivered or telecopied and confirmed to the parties hereto as
follows:

 

If to the Representatives: Jefferies LLC   520 Madison Avenue   New York, New
York 10022   Facsimile: (646) 619-4437   Attention: General Counsel      
Barclays Capital Inc.   745 Seventh Avenue   New York, New York 10019  
Facsimile: (646) 834-8133   Attention: Syndicate Registration

 

   

 

 

with a copy to: Cooley LLP   1114 Avenue of the Americas   New York, New York
10036   Facsimile: (212) 479-6275   Attention: Divakar Gupta     If to the
Company: Advaxis, Inc.   305 College Road East   Princeton, New Jersey 08540  
Facsimile: (609) 452-9818   Attention: Daniel J. O’Connor     with a copy to:
Alson & Bird LLP   90 Park Avenue, 15th Floor   New York, New York 10016  
Facsimile: (212) 922-3952   Attention: Matthew W. Mamak

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

 

Section 15. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the affiliates,
directors, officers, employees, agents and controlling persons referred to in
Section 9 and Section 10, and in each case their respective successors, and no
other person will have any right or obligation hereunder. The term “successors”
shall not include any purchaser of the Shares as such from any of the Placement
Agents merely by reason of such purchase.

 

Section 16. Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof. If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

 

Section 17. Governing Law Provisions. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed in such state. Any legal suit,
action or proceeding arising out of or based upon this Agreement or the
transactions contemplated hereby (“Related Proceedings”) may be instituted in
the federal courts of the United States of America located in the Borough of
Manhattan in the City of New York or the courts of the State of New York in each
case located in the Borough of Manhattan in the City of New York (collectively,
the “Specified Courts”), and each party irrevocably submits to the exclusive
jurisdiction (except for proceedings instituted in regard to the enforcement of
a judgment of any such court (a “Related Judgment”), as to which such
jurisdiction is non-exclusive) of such courts in any such suit, action or
proceeding. Service of any process, summons, notice or document by mail to such
party’s address set forth above shall be effective service of process for any
suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or other proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such suit, action or other proceeding brought in any such court has been brought
in an inconvenient forum.

 

   

 

 

Section 18. General Provisions. This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof. This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement may not be amended or modified unless in writing by all of the parties
hereto, and no condition herein (express or implied) may be waived unless waived
in writing by each party whom the condition is meant to benefit. The section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.

 

Each of the parties hereto acknowledges that it is a sophisticated business
person who was adequately represented by counsel during negotiations regarding
the provisions hereof, including, without limitation, the indemnification
provisions of Section 9 and the contribution provisions of Section 10, and is
fully informed regarding said provisions. Each of the parties hereto further
acknowledges that the provisions of Section 9 and Section 10 hereof fairly
allocate the risks in light of the ability of the parties to investigate the
Company, its affairs and its business in order to assure that adequate
disclosure has been made in the Registration Statement, the Time of Sale
Prospectus, each free writing prospectus and the Prospectus (and any amendments
and supplements to the foregoing), as contemplated by the Securities Act and the
Exchange Act.

 

[signature pages follow]

 

   

 

 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

  Very truly yours,       ADVAXIS, Inc.         By: /s/ Daniel O'Connor   Name:
Daniel O'Connor   Title: President, Chief Executive     Officer and Director

 

The foregoing Placement Agency Agreement is hereby confirmed and accepted by the
Placement Agents in New York, New York as of the date first above written.

 

JEFFERIES LLC

BARCLAYS CAPITAL INC.

Acting individually and as Representatives

of the several Placement Agents named in

the attached Schedule A.

 

JEFFERIES LLC

 

By: /s/ Ashley Delp Walker   Name: Ashley Delp Walker   Title: Managing Director
 

 

BARCLAYS CAPITAL INC.

 

By: /s/ Aaron Schwimmer   Name: Aaron Schwimmer   Title: Managing Director  

 

   

 

 

Schedule A

 

Placement Agents

Jefferies LLC

Barclays Capital Inc.

Cantor Fitzgerald & Co.

Guggenheim Securities, LLC

 

 

   

 

 

Schedule B-1

 

Free Writing Prospectuses Included in the Time of Sale Prospectus

 

None.

 

Schedule B-2

 

Pricing Information Included in the Time of Sale Prospectus

 

Price per share: $13.50 Number of shares being sold by the Company: 2,244,443
Placement Fee: 6% of the gross proceeds

  

   

 

 

  Exhibit A

 

Form of Securities Purchase Agreement

 

[See Exhibit 10.2]

 

 A-1 

 

 

Exhibit B-1

 

Form of Opinion of Company Counsel

 

 

 B-1 

 

 

Exhibit B-2

 

Form of IP Opinion of Company Counsel

 

 

 B-2 

 

 

Exhibit C

 

Lock-up Agreement

 

August , 2016

Jefferies LLC
Barclays Capital Inc.

As Representatives of the Several Placement Agents

c/o Jefferies LLC
520 Madison Avenue
New York, New York 10022

and

c/o Barclays Capital Inc.

745 Seventh Avenue
New York, New York 10019

 

RE:Advaxis, Inc. (the “Company”)

 

Ladies & Gentlemen:

 

The undersigned is an owner of shares of common stock, par value $0.001 per
share, of the Company (“Shares”) or of securities convertible into or
exchangeable or exercisable for Shares. The Company proposes to conduct a public
offering of Shares (the “Offering”) for which Jefferies LLC (“Jefferies”) and
Barclays Capital Inc. (“Barclays”) will act as the representatives (the
“Representatives”) of the placement agents. The undersigned recognizes that the
Offering will benefit each of the Company and the undersigned. The undersigned
acknowledges that the placement agents are relying on the representations and
agreements of the undersigned contained in this letter agreement in conducting
the Offering and, at a subsequent date, in entering into a placement agency
agreement (the “Placement Agency Agreement”) and other placement agency
arrangements with the Company with respect to the Offering.

 

Annex A sets forth definitions for capitalized terms used in this letter
agreement that are not defined in the body of this agreement. Those definitions
are a part of this agreement.

 

In consideration of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
undersigned hereby agrees that, during the Lock-up Period, the undersigned will
not (and will cause any Family Member not to), without the prior written consent
of the Representatives, which may withhold their consent in their sole
discretion:

 

  ● Sell or Offer to Sell any Shares or Related Securities currently or
hereafter owned either of record or beneficially (as defined in Rule 13d-3 under
the Exchange Act) by the undersigned or such Family Member,         ● enter into
any Swap,         ● make any demand for, or exercise any right with respect to,
the registration under the Securities Act of the offer and sale of any Shares or
Related Securities, or cause to be filed a registration statement, prospectus or
prospectus supplement (or an amendment or supplement thereto) with respect to
any such registration, or         ● publicly announce any intention to do any of
the foregoing.

 

 C-1 

 

 

The foregoing will not apply to the registration of the offer and sale of the
Shares, and the sale of the Shares to investors, in each case as contemplated by
the Placement Agency Agreement. In addition, the foregoing restrictions shall
not apply to (A) the exercise of options granted under the Company’s 2011
Omnibus Incentive Plan or 2015 Incentive Plan, (B) transfers of Shares to the
Company (i) as forfeitures to satisfy tax withholding and remittance obligations
of the undersigned in connection with the vesting or exercise of equity awards
granted pursuant to the Company’s 2011 Omnibus Incentive Plan or 2015 Incentive
Plan, (ii) pursuant to a net exercise or cashless exercise by the undersigned of
outstanding equity awards pursuant to the Company’s 2011 Omnibus Incentive Plan
or 2015 Incentive Plan, or (iii) forfeitures to the Company to satisfy tax
obligations in connection with existing arrangements for the purchase of
restricted shares from the Company automatically on a monthly basis from the
undersigned’s salary, and (C) the transfer of Shares or Related Securities by
gift, or by will or intestate succession, to a Family Member or to a trust whose
beneficiaries consist exclusively of one or more of the undersigned and/or a
Family Member; provided, however, that in the case of subsections (A) and (B)
above, no public disclosure or filing shall be voluntarily made and any filing
required under Section 16(a) of the Exchange Act shall clearly indicate in the
footnotes thereto that the filing relates to the circumstances described in the
applicable subsection; and provided further that in the case of subsection (C)
above, it shall be a condition to such transfer that:

 

  ● each transferee executes and delivers to the Representatives an agreement in
form and substance satisfactory to the Representatives stating that such
transferee is receiving and holding such Shares and/or Related Securities
subject to the provisions of this letter agreement and agrees not to Sell or
Offer to Sell such Shares and/or Related Securities, engage in any Swap or
engage in any other activities restricted under this letter agreement except in
accordance with this letter agreement (as if such transferee had been an
original signatory hereto), and         ● prior to the expiration of the Lock-up
Period, no public disclosure or filing under the Exchange Act by any party to
the transfer (donor, donee, transferor or transferee) shall be required, or made
voluntarily, reporting a reduction in beneficial ownership of Shares in
connection with such transfer.

 

The undersigned may enter into a written plan meeting the requirements of Rule
10b5-1 under the Exchange Act relating to the sale of Shares or Related
Securities of the Company, provided that the Shares or Related Securities
subject to such plan may not be sold and no public disclosure of any such plan
shall be required or shall be voluntarily made by any person until after the
expiration of the Lock-up Period.

 

The undersigned acknowledges and agrees that written notice by the
Representatives to the Company of any extension of the 90-day initial lock-up
period will be deemed to have been given to, and received by, the undersigned.
The undersigned further agrees that, prior to engaging in any transaction or
taking any other action that is subject to the terms of this letter agreement
during the period from the date of this letter agreement through the close of
trading on the date that is the 34th day following the expiration of the 90-day
initial lock-up period, the undersigned will give notice thereof to the Company
and will not consummate any such transaction or take any such action unless the
undersigned has received written confirmation from the Company that the Lock-Up
Period has expired.

 

 C-2 

 

 

The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of Shares or Related Securities held by the undersigned and the
undersigned's Family Members, if any, except in compliance with the foregoing
restrictions.

 

With respect to the Offering only, the undersigned waives any registration
rights relating to registration under the Securities Act of the offer and sale
of any Shares and/or any Related Securities owned either of record or
beneficially by the undersigned, including any rights to receive notice of the
Offering.

 

The undersigned confirms that the undersigned has not, and has no knowledge that
any Family Member has, directly or indirectly, taken any action designed to or
that might reasonably be expected to cause or result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
of the Shares. The undersigned will not, and will cause any Family Member not to
take, directly or indirectly, any such action.

 

Whether or not the Offering occurs as currently contemplated or at all depends
on market conditions and other factors. The Offering will only be made pursuant
to the Placement Agency Agreement, the terms of which are subject to negotiation
between the Company and the placement agents.

 

The undersigned hereby represents and warrants that the undersigned has full
power, capacity and authority to enter into this letter agreement. This letter
agreement is irrevocable and will be binding on the undersigned and the
successors, heirs, personal representatives and assigns of the undersigned.

 

This letter agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

[signature page follows]

 

 C-3 

 

 

 

 

 



Signature

 

 

 



Printed Name of Person Signing

 

(Indicate capacity of person signing if
signing as custodian or trustee, or on behalf )


 



 C-4 

 

 


 

Certain Defined Terms
Used in Lock-up Agreement

 

For purposes of the letter agreement to which this Annex A is attached and of
which it is made a part:

 

  ● “Call Equivalent Position” shall have the meaning set forth in Rule 16a-1(b)
under the Exchange Act.         ● “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended.         ● “Family Member” shall mean the
spouse of the undersigned, an immediate family member of the undersigned or an
immediate family member of the undersigned's spouse, in each case living in the
undersigned's household or whose principal residence is the undersigned's
household (regardless of whether such spouse or family member may at the time be
living elsewhere due to educational activities, health care treatment, military
service, temporary internship or employment or otherwise). “Immediate family
member” as used above shall have the meaning set forth in Rule 16a-1(e) under
the Exchange Act.         ● “Lock-up Period” shall mean the period beginning on
the date hereof and continuing through the close of trading on the date that is
90 days after the date of the Prospectus (as defined in the Placement Agency
Agreement); provided, that if (i) during the last 17 days of the 90-day initial
lock-up period, the Company issues an earnings release or discloses material
news or a material event relating to the Company occurs or (ii) prior to the
expiration of such period, the Company announces that it will release earnings
results during the 16-day period beginning on the last day of such period, then,
in each case, the Lock-up Period will be extended until the expiration of the
18-day period beginning on the date of the issuance of the earnings release or
the disclosure of the material news or occurrence of the material event, as
applicable, unless the Representatives waive, in writing, such extension. If the
initial lock-up period is extended pursuant to the provisions above, “Lock-up
Period” shall mean the period described in the first clause of this paragraph,
as so extended.         ● “Put Equivalent Position” shall have the meaning set
forth in Rule 16a-1(h) under the Exchange Act.         ● “Related Securities”
shall mean any options or warrants or other rights to acquire Shares or any
securities exchangeable or exercisable for or convertible into Shares, or to
acquire other securities or rights ultimately exchangeable or exercisable for or
convertible into Shares.         ● “Securities Act” shall mean the Securities
Act of 1933, as amended.         ● “Sell or Offer to Sell” shall mean to:

 

  – sell, offer to sell, contract to sell or lend,         – effect any short
sale or establish or increase a Put Equivalent Position or liquidate or decrease
any Call Equivalent Position         – pledge, hypothecate or grant any security
interest in, or         – in any other way transfer or dispose of,

 

in each case whether effected directly or indirectly

 

  ● “Swap” shall mean any swap, hedge or similar arrangement or agreement that
transfers, in whole or in part, the economic risk of ownership of Shares or
Related Securities, regardless of whether any such transaction is to be settled
in securities, in cash or otherwise.

 

Capitalized terms not defined in this Annex A shall have the meanings given to
them in the body of this lock-up agreement.

 

 C-5 

 

 

Exhibit D

 

Directors and Executive Officers
Signing Lock-up Agreement

 

Non-Employee Directors:

Dr. David Sidransky

Dr. James P. Patton
Roni A. Appel
Richard J. Berman
Dr. Samir Khleif
Dr. Thomas J. McKearn

Thomas J. Ridge
 

Executive Officers:

Daniel J. O’Connor

Gregory T. Mayes
Sara M. Bonstein

Robert G. Petit

 

 D-1 

 

 

Exhibit E

 

Chief Financial Officer Certificate

 

August [●], 2016

 

I, Sara M. Bonstein, do hereby certify that I am the Chief Financial Officer of
Advaxis, Inc. (the “Company”) and, solely in my capacity as such (and not in my
individual capacity), and based upon a diligent examination of the Company’s
financial records, the scope and nature of such examination being designed to
identify information relevant to the subjects addressed below, do hereby certify
on behalf of the Company that:

 

  1. I am providing this certificate in connection with the public offering (the
“Offering”) by the Company of 2,244,443 shares of common stock pursuant to a
placement agency agreement, dated August 16, 2016 (the “Placement Agency
Agreement”), between the Company and Jefferies LLC and Barclays Capital Inc. as
representatives of the several placement agents named therein (the “Placement
Agents”), pursuant to the registration statement on Form S-3 (No. 333-203497)
(the “Registration Statement”) filed with the Securities and Exchange Commission
(the “SEC”) under the Securities Act of 1933, as amended, [and] the Time of Sale
Prospectus (as defined in the Placement Agency Agreement)[ and the prospectus
supplement dated August 16, 2016 (the “Prospectus Supplement”)].         2. I am
familiar with the accounting, operations and records systems of the Company. I
have (i) read the Registration Statement [and][,] Time of Sale Prospectus [and
Prospectus] and (ii) supervised the compilation of and reviewed the disclosure
set forth in or incorporated by reference into the Registration Statement
[and][,] Time of Sale Prospectus [and Prospectus], including the circled items
attached as Annex A hereto (such circled items, collectively, the “Financial
Information”).         3. In connection with the preparation of the Registration
Statement [and][,] the Time of Sale Prospectus [and Prospectus], I or members of
my staff who are responsible for the Company’s financial and accounting matters
reviewed the Financial Information, reviewed the minutes of meetings of the
board of directors and committees of the board of the Company as set forth in
the minute books as of the date hereof (to the extent such minutes are relevant
to the certifications set forth herein), made such further investigations as I
deemed necessary to make the certifications set forth herein and compared such
information to the Company’s accounting books and records which I believe are
accurate, complete and reliable in all material respects, and found such
information to be consistent with, or derived from, such books and records.    
    4. To my knowledge, the Financial Information has been prepared in
conformity with accounting principles consistently applied with prior periods
and presents fairly in all material respects the preliminary results of
operation of the Company as of July 31, 2016, as reasonably estimated as of the
date hereof, and I am not aware of any fact or circumstance that is reasonably
likely to cause the Financial Information to not be true and correct in any
material respect.         5. I am sufficiently familiar with the present
financial affairs of the Company so that any material changes in the facts
underlying the data relied upon by me in making this certification, occurring
since the respective dates of such data, would reasonably be expected to have
come to my attention prior to the date hereof in the regular course of business.

 

I acknowledge and agree that the Placement Agents will be relying upon this
certificate in conducting and documenting their investigation of the affairs of
the Company in connection with the Offering and that Cooley LLP and Alston &
Bird LLP may rely on this certificate in connection with the opinions and
disclosure letters such firms are rendering and delivering pursuant to the
Placement Agency Agreement.

 

[Signature page follows]

 

 E-1 

 

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Chief
Financial Officer’s Certificate on behalf of the Company as of the date first
written above.

 

By:   Name: Sara M. Bonstein   Title: Chief Financial Officer

 



 E-2 

 



 

 



 